3ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-11 and 19-26 in the reply filed on 06/23/2022 is acknowledged.
Claims 12-18 and 27-30 corresponding to non-elected invention II are withdrawn from further consideration.

Claim Objections
Claim 8 is objected to because of the following informalities:
	Claim 8, lines 1-2 recites,  “a quantity of beams”. The examiner believes, it should read, “a quantity of beam positions”.
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
In claim 37, 
“means for steering a narrow beam” is being interpreted as a controller/processor.
“means for retransmitting one or more communications …” is being interpreted as antenna, transmit processor, receive processor, TX MIMO processor and their equivalents. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims  1,  3-6, 9-11, 19, 21-23, 26, 37 and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190181943 A1 (Liang et al., hereinafter Liang). 
                Regarding claim 1, Liang discloses a repeater for wireless communication (Fig. 4, “enhanced mmWave Scanning-Capable Repeater (SC-R, also referred to as a DWSA)), comprising: 
	a memory (par. [0013], where at least a general/basic repeater inherently comprise a memory to store instructions that allow the processor to execute instructions); and 
one or more processors (where at least a general/basic repeater inherently comprise a baseband 	processor and digital repeater comprises digital processor and baseband processor), coupled to the memory, configured to: 
                steer a narrow beam in a plurality of directions (Figs. 3-4 and “pars. [0015],[0019], “equipped with beam-steering antennas to serve UEs in the coverage areas of the DWSAs”) in a time sequence (par. [0038]-[0040], “the SC-R applies one associated beam pattern to serve one or one group of UEs in one time period and applies another associated beam pattern to serve another or another group of UEs in another time period”) according to a beam sweep pattern (“pars. [0023], [0027]-[0031] “one or more UE-facing antenna arrays that can form different radio wave beam patterns for communicating with one or more UEs” and “the SC-R uses its scanning module to scan… multiple beam patterns employing multiple UE-facing antenna arrays”); and 
                retransmit one or more communications between a base station and one or more user equipments (UEs) using at least the narrow beam in the beam sweep pattern (Figs. 3-4; pars. [0027]-[0028] and [0031]-[0040], where “SC-R” retransmits communications to UE2, UE2 and UE3 sent by BS1).
                Regarding claim 19, Liang discloses a method of wireless communication (par. [0005], “method to effectively improve the coverage of a mmWave system by employing improved smart repeaters capable of scanning”) performed by a repeater (Fig. 4, “enhanced mmWave Scanning-Capable Repeater (SC-R, also referred to as a DWSA)), comprising: steering a narrow beam in a plurality of directions (Figs. 3-4 and “pars. [0015],[0019], “equipped with beam-steering antennas to serve UEs in the coverage areas of the DWSAs”) in a time sequence (par. [0038]-[0040], “the SC-R applies one associated beam pattern to serve one or one group of UEs in one time period and applies another associated beam pattern to serve another or another group of UEs in another time period”) according to a beam sweep pattern (“pars. [0023], [0027]-[0031] “one or more UE-facing antenna arrays that can form different radio wave beam patterns for communicating with one or more UEs” and “the SC-R uses its scanning module to scan… multiple beam patterns employing multiple UE-facing antenna arrays”); and retransmitting one or more communications between a base station and one or more user equipments (UEs) using at least the narrow beam in the beam sweep pattern (Figs. 3-4; pars. [0027]-[0028] and [0031]-[0040], where “SC-R” retransmits communications to UE2, UE2 and UE3 sent by BS1).
	Regarding claim 37, Liang discloses   an apparatus for wireless communication(Fig. 4, “enhanced mmWave Scanning-Capable Repeater (SC-R, also referred to as a DWSA)), comprising:
	means for steering a narrow beam in a plurality of directions (Figs. 3-4 and “pars. [0015],[0019], “equipped with beam-steering antennas to serve UEs in the coverage areas of the DWSAs”) in a time sequence according to a beam sweep pattern (“pars. [0023], [0027]-[0031] “one or more UE-facing antenna arrays that can form different radio wave beam patterns for communicating with one or more UEs” and “the SC-R uses its scanning module to scan… multiple beam patterns employing multiple UE-facing antenna arrays”); and
	means for retransmitting one or more communications between a base station and one or more user equipments (UEs) using at least the narrow beam in the beam sweep pattern (Figs. 3-4; pars. [0027]-[0028] and [0031]-[0040], where “SC-R” retransmits communications to UE2, UE2 and UE3 sent by BS1).
                Regarding claims 3 and 39, Liang discloses all the limitations of claims 1 and 37, respectively. Liang further discloses where the one or more processors, to retransmit the one or more communications, are configured to retransmit the one or more communications in a millimeter wave frequency band (pars. [0015] and [0028], “a mmWave wireless communication system comprising one or more BSs, one or more UEs, and one or more mmWave SC-Rs…”). 
                Regarding claims 4, 21 and 40, Liang discloses all the limitations of claims 1, 19 and 37, respectively. Liang further discloses where the beam sweep pattern is independent of base station control (par. [0032], “the SC-R manages its own scanning… The scanning pattern can be preprogrammed locally by the SC-R…”).
                Regarding claims 5,  22 and 41, Liang discloses all the limitations of claims 1, 19 and 37, respectively. Liang further discloses where
	the one or more processors, to steer the narrow beam in the beam sweep pattern, are configured to amplify a signal from an antenna array of the repeater in a first beam direction for a first period of time (Figs. 4-5 and pars. [0023], [0038], [0040] “the SC-R applies one associated beam pattern to serve one or one group of UEs in one time period”) and amplify the signal in a second beam direction for a second period of time, based at least in part on the beam sweep pattern (par. [0038], “another associated beam pattern to serve another or another group of UEs in another time period….” And par. [0028], “Each SC-R can employ one or more UE-facing antenna arrays that capable of form beam patterns to serve UEs, and all beam patterns from all UE-facing antenna arrays, which are configured to aim non-overlapping directions”). 
                Regarding claims 6 and 23, Liang discloses all the limitations of claims 5 and 22, respectively. Liang further discloses where
the first period of time and the second period of time do not overlap (Figs. 4-5 and pars. [0023], [0038], [0040], “…schedule the UEs served by a same beam pattern on different frequency resources or time resources”).
                Regarding claims 9 and 26, Liang discloses all the limitations of claim 1 and 19, respectively. Liang further discloses where the beam sweep pattern is based at least in part on a quantity of the one or more UEs in one or more respective beam directions (Figs. 4-5 and “par.[0028], “each SC-R scans for beam directions aimed to one or more UEs in its coverage area”) at one or more respective times (pars. [0023],[0028], [0034], [0038], “…SC-R to use the associated beam pattern for each UE-facing antenna array to cooperate with the scheduling”).
                Regarding claim 10, Liang discloses all the limitations of claim 1. Liang further discloses where the one or more processors are configured to configure the beam sweep pattern based at least in part on information received from the base station regarding a distribution of the one or more UEs (Fig. 5 and par. [0034], “each associated BS learns the UEs that can be served by the SC-R and the beam patterns of the UE-facing antenna array or antenna arrays associated with those UEs. Based on the information, each associated BS must properly schedule these UEs with their associated SC-R beam patterns and send control signals to command the SC-R to use the associated beam pattern for each UE-facing antenna array to cooperate with the scheduling.”).
                Regarding claim 11, Liang discloses all the limitations of claim 10. Liang further discloses where the information includes a configuration of the beam sweep pattern (par. [0034], “the beam patterns of the UE-facing antenna array or antenna arrays associated with those UEs…”).
                
                Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.     

Claims 2 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of US 20190312625 A1 (Liang et al., hereinafter Liang’625).
                Regarding claims 2 and 20, Liang discloses all the limitations of claims 1 and 19, respectively. Liang implicitly discloses a Conventional Repeater (C-R), where a conventional repeater would be an analog repeater.
                However, Liang does not explicitly disclose where the repeater is an analog repeater (this claim is unclear, since claim 1 does not specify what type of processor is used). 
                In related art concerning MU-MIMO wireless communication system with relays, Liang’625 discloses where the repeater is an analog repeater (Fig. 2 and par. [0031], “Amplify and Forward Relays (AFRs)”;  each AFR has NBF≥1 antennas (referred to as BF antennas) with a directional beam pattern facing the MU-BFer and NUF≥1 antennas (referred to as UF antennas) with a directional beam pattern facing UEs “, where AFRs are a type of analog repeater). 
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Liang’625’s teachings where the repeater is an analog repeater  with the distributed wireless antenna and millimeter wave scanning repeater disclosed by Liang because one of ordinary skill in the art would have recognized that “front-hauls, fiber, cable or wireless, can be expensive or difficult to deploy in some cases. This invention includes embodiments of MU-MIMO wireless network using AFRs that alleviate the need of wired or wireless backhaul or fronthaul to a large number of small cells or RRHs (par. [0031]). 
                
Claims 7-8 and 24-25, 31, 33-36  and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of 2021/0194756 (Babaei et al., hereinafter Babaei).
	Regarding claim 31, Liang discloses steer a narrow beam in a plurality of directions in a time sequence according to a beam sweep pattern(UEs) (par. [0025], “…information on its current scanning beam patterns…the BS can learn the UEs associated with each beam pattern of each UE-facing antenna array of the SC-R.”); and
	retransmit one or more communications between a base station and one or more user equipments (UEs) using at least the narrow beam in the beam sweep pattern (Figs. 3-4; pars. [0027]-[0028] and [0031]-[0040], where “SC-R” retransmits communications to UE2, UE2 and UE3 sent by BS1).
	Liang does not specifically disclose a non-transitory computer-readable  storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors to execute the instructions to perform the method.
	In related art concerning beamforming in a failure recovery in unlicensed cells, Babaei discloses a non-transitory computer-readable (par. [0191], “medium non-transitory memory 322A”) storing a set of instructions for wireless communication (par. [0191], “one set of program code instructions 323A”), the set of instructions comprising: one or more instructions that, when executed by one or more processors to execute the instructions to perform the method (par. [0191], “at least one processor 321B”).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Babaei’s teachings about a non-transitory computer-readable  storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors to execute the instructions to perform the method with the distributed wireless antenna and millimeter wave scanning repeater disclosed by Liang because one of ordinary skill in the art would have recognized that base stations, repeaters, UEs comprise elements to execute the instructions to perform their functions. 
                Regarding claims 7 and 24, Liang discloses all the limitations of claims 5 and 22, respectively.
                Liang does not specifically  disclose where the first period of time is equal to or greater than a periodicity of reference signals for beam failure detection.
	Babaei further discloses where the first period of time is equal to or greater than a periodicity of reference signals for beam failure detection (par. [0374], “…Value pbfd1 may correspond to 1 period of Beam Failure Detection Reference Signal…”).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Babaei’s teachings where the first period of time is equal to or greater than a periodicity of reference signals for beam failure detection with the distributed wireless antenna and millimeter wave scanning repeater disclosed by Liang because one of ordinary skill in the art would have recognized that the failure detection cycles can be matched to reference signals periods as one of many possibilities to determine failure detection based on Quality of Signal of specific technologies or services provided. 
                Regarding claims 8, 25 and 36 and 38, Liang discloses all the limitations of claims 1, 19, 31 and 37, respectively. 
	Liang does not specifically  disclose where the beam sweep pattern includes a quantity of beams that is fewer than a threshold quantity of beam failure instances to indicate beam failure detection.
                Babaei discloses where the beam sweep pattern includes a quantity of beams that is fewer than a threshold quantity of beam failure instances to indicate beam failure detection (pars. [0374] and [0450], “The wireless device may declare beam failure when a number of beam failure instance indications from the physical layer reaches a configured threshold before a configured timer expires”, where a ratio of failure beam detections is higher than beam detections; therefore, beam failure).
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Babaei’s teachings where the beam sweep pattern includes a quantity of beams that is fewer than a threshold quantity of beam failure instances to indicate beam failure detection with the distributed wireless antenna and millimeter wave scanning repeater disclosed by Liang because one of ordinary skill in the art would have recognized that a low number of beam detections compared to a high number of failed detection instances is a logic determinant of beam failure.
                Regarding claim 33, Liang and Babaei disclose all the limitations of claim 31. Liang further discloses where the one or more processors, to retransmit the one or more communications, are configured to retransmit the one or more communications in a millimeter wave frequency band (pars. [0015] and [0028], “a mmWave wireless communication system comprising one or more BSs, one or more UEs, and one or more mmWave SC-Rs…”).
                Regarding claim 34,  Liang discloses all the limitations of claim 31. Liang further discloses where the beam sweep pattern is independent of base station control (par. [0032], “the SC-R manages its own scanning… The scanning pattern can be preprogrammed locally by the SC-R…”).
                Regarding claim 35, Liang discloses all the limitations of claim 31. Liang further discloses where
the one or more processors, to steer the narrow beam in the beam sweep pattern, are configured to amplify a signal from an antenna array of the repeater in a first beam direction for a first period of time (Figs. 4-5 and pars. [0023], [0038], [0040] “the SC-R applies one associated beam pattern to serve one or one group of UEs in one time period”) and amplify the signal in a second beam direction for a second period of time, based at least in part on the beam sweep pattern (par. [0038], “another associated beam pattern to serve another or another group of UEs in another time period….” And par. [0028], “Each SC-R can employ one or more UE-facing antenna arrays that capable of form beam patterns to serve UEs, and all beam patterns from all UE-facing antenna arrays, which are configured to aim non-overlapping directions”). 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Babaei  and further in view of Liang’625.
	Regarding claim 32, Liang and Babaei disclose all the limitations of claims 31. Liang implicitly discloses a Conventional Repeater (C-R), where a conventional repeater would be an analog repeater.
                However, Liang does not specifically disclose where the repeater is an analog repeater. 
                Liang’625 discloses where the repeater is an analog repeater (Fig. 2 and par. [0031], “Amplify and Forward Relays (AFRs)”;  each AFR has NBF≥1 antennas (referred to as BF antennas) with a directional beam pattern facing the MU-BFer and NUF≥1 antennas (referred to as UF antennas) with a directional beam pattern facing UEs “, where AFRs are a type of analog repeater). 
                It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Liang’625’s teachings where the repeater is an analog repeater  with the distributed wireless antenna and millimeter wave scanning repeater disclosed by Liang because one of ordinary skill in the art would have recognized that “front-hauls, fiber, cable or wireless, can be expensive or difficult to deploy in some cases. This invention includes embodiments of MU-MIMO wireless network using AFRs that alleviate the need of wired or wireless backhaul or fronthaul to a large number of small cells or RRHs (par. [0031]). 

					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
06/29/2022
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649